***     NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***




                                                                 Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-12-0000514
                                                                 18-DEC-2015
                                SCWC-12-0000514
                                                                 01:14 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

            STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                       vs.

       STACY E. HARDOBY, Petitioner/Defendant-Appellant.
________________________________________________________________

             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000514; CASE NO. 2DTC-11-014020)

                          SUMMARY DISPOSITION ORDER
    (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

        Petitioner/Defendant-Appellant Stacy E. Hardoby (“Hardoby”)

seeks review of the Intermediate Court of Appeals’ (“ICA”) April

15, 2015 Judgment on Appeal, entered pursuant to its February

23, 2015 Summary Disposition Order, which affirmed the District

Court of the Second Circuit’s1 (“district court”) April 27, 2012

Judgment.      The district court adjudged Hardoby guilty of

Operating a Vehicle after License and Privilege Have Been

Suspended or Revoked for Operating a Vehicle Under the Influence

of an Intoxicant, in violation of Hawaii Revised Statutes

§ 291E-62 (2007 & Supp. 2010).



1
        The Honorable Blaine J. Kobayashi presided.
***   NOT FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER   ***


      On certiorari, Hardoby contends that the ICA erred in

holding that the district court properly permitted the State to

amend the charge against Hardoby to allege the required mens rea

for the offense.     Hardoby argues that the defective charge

rendered the district court without jurisdiction over the case,

and, therefore, without jurisdiction to permit the State to

amend the charge.     We disagree.        In State v. Schwartz, we

recently held that “the failure of a charging instrument to

allege an element of an offense does not constitute a

jurisdictional defect that fails to confer subject-matter

jurisdiction to the district court.”          State v. Schwartz, No.

SCWC-10-199, 2015 WL 7370086, at *21 (Haw. Nov. 19, 2015).

Accordingly, the ICA correctly concluded that the district court

properly permitted the State to amend the charge.

      IT IS HEREBY ORDERED that the ICA’s Judgment on Appeal is

affirmed.

      DATED:   Honolulu, Hawaii, December 18, 2015.

James S. Tabe                       /s/ Mark E. Recktenwald
for petitioner
                                    /s/ Paula A. Nakayama
Artemio C. Baxa
for respondent                      /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson




                                      2